Citation Nr: 1520062	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 2010, for the payment of compensation benefits in lieu of receipt of military drill pay.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye condition.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and May 2010 decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in a March 2009 statement, the Veteran reported slipping and falling numerous times in service, causing injury to his knees and shoulders.  He further stated that he now "feel[s] the injuries" related to those falls.  It appears from that statement that the Veteran is raising claims for service connection for knee and shoulder injuries, and those issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development.

Regarding the issue of service connection for an eye disorder, new and material evidence is required to reopen the claim.  It does not appear that the Veteran has been provided adequate notice under the Veterans Claims Assistance Act (VCAA) regarding new and material evidence as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board finds that a remand is necessary with respect to the eye disorder claim so that the Board can assure that the correct development, including issuance of the proper VCAA notice, has occurred.  Additionally, given the Veteran's January 2013 testimony that he has been prescribed glasses and received eye examinations at hospitals, efforts should be made to obtain records related to that potentially relevant treatment.

Next, regarding hearing loss, the Veteran has not yet been afforded a VA examination to determine the nature of any current hearing disability and whether any current disability is related to service.  An August 1970 pre-separation examination shows     a finding of some high frequency hearing loss in the left ear.  A May 2009 VA audiological evaluation shows an unspecified degree of sensorineural hearing loss in the left ear, and hearing within normal limits based on audiometric testing in the right ear.  Also at that time, the word discrimination score was 92 percent in each ear, albeit with a word test other than the Maryland CNC.  Accordingly, the Board finds an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, given a notation of "outside records" in a May 2007 VA treatment note, the Veteran should be asked to identify any sources of treatment for his hearing loss, and if appropriate, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, with respect to entitlement to an earlier effective for the payment of compensation benefits in lieu of receipt of military retired pay, the Board finds that remand is necessary.  

The Veteran seeks an earlier effective date earlier than June 1, 2010, for his VA disability compensation benefits.  Specifically, the Veteran asserts that he is entitled to VA compensation going back to 1971 related to a grant of service-connection for a disability for which he reports he never received benefit payments.  

Historically, the record shows that in a June 1971 rating decision, the Veteran was granted service connection for right hand fracture residuals and was awarded a 10 percent disability rating effective September 7, 1970.  At that time, he was also in military drill pay status and in August 1971, VA sent him correspondence to the effect that he must waive his VA compensation and provide specific dates of drill status.  The Veteran was notified at that time that, if he did not respond, "it may be necessary to discontinue your payments of VA compensation."  The Veteran did not respond to the August 1971 letter.  

The Board observes that it is unclear whether the Veteran was paid compensation rather than education benefits following the initial grant of service connection in   June 1971.  Thus, the Board finds that remand is necessary for an accounting of the compensation benefits that were paid.  Additionally, a recently received service personnel record indicates the Veteran chose not to waive VA compensation for duty performed in drill pay status as of August 21, 1971 and accepted discharge from the Naval Reserve as a result of such.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice with respect to his application to reopen a claim of service connection for an eye disorder.  Such notice should be compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have treated him for his eye disorder or hearing loss since service.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.

3.  Then, schedule the Veteran for a VA audiological examination to determine the nature and extent of any current hearing loss and to obtain an opinion as to whether any current hearing loss disability is related to service.  The claims file should be provided to the examiner and reviewed in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a hearing loss disability arose during service or is etiologically related to service, to include claimed noise exposure therein.  In rendering the opinion, the examiner should address the finding of left ear hearing loss during an August 1970 pre-separation examination.   In addition, the examiner should explain why current hearing loss is/is not merely a delayed response to in-service noise exposure. 

The examiner should provide a rationale for all opinions offered. 

4.  Review the record and prepare a detailed accounting of the amounts of compensation paid to the Veteran from September 7, 1970 through August 1972.  Provide a copy to the Veteran.

5.  Thereafter, the AOJ should readjudicate the Veteran's claims, to include his hearing loss claim, whether new and material evidence has been submitted to reopen an eye disorder claim, and his challenge of the effective date    for the resumption of VA compensation (to include consideration of service personnel records showing that the Veteran declined to waive his VA compensation and was discharged from Reserve service on August 21, 1971.)  If the benefit sought on appeal remains denied, the AOJ should issue a Supplemental Statement of the Case  to the Veteran and his representative and provide an appropriate period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



